PER CURIAM.
Defendant was charged by county attorney’s information stating she did “possess and sell a narcotic drug, namely, cannabis sativa, in violation of Section 204.2, 1966 Code of Iowa”. At arraignment she appeared in person and by her counsel and entered a plea of not guilty. Thereafter her motion for a continuance to a later trial date was granted.
On May 28, 1969 she appeared in open court with her attorney, withdrew her former plea of not guilty and pleaded guilty to the crime charged. The court accepted the plea, ordered a pre-sentence investigation and set June 27, 1969 as time for sentence.
After examining the pre-sentence report and hearing statements of counsel the trial court on June 27 sentenced defendant to the Iowa State Reformatory for Women at Rockwell City for a term of two years and taxed the costs against her. She has appealed therefrom.
On November 26, 1969 the State, pursuant to our Rule 15.2(c), filed a motion to dismiss defendant’s appeal on the ground no abstract of record had been filed and stated filing thereof was then 62 days overdue. In resistance thereto defendant stated no notice had been filed pursuant to our Rule 16 of her desire to file a printed abstract of the record and stated her appeal should be considered on the District Court Clerk’s transcript pursuant to Code section 793.6. We agree with defendant’s statement and request and her appeal is now so considered.
Our careful review of the clerk’s transcript, which includes copies of the county attorney’s information, the minutes attached thereto, the court’s several calendar entries, the pre-sentence report and sentencing order, reveals no reversible error. Hence the judgment is affirmed.
Affirmed.